DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed 3/4/22.  Claims 1-4, 6, 10-11, 14, 18, 23, 27-28, 31, 38-41 and 45 are pending.  Claim 45 is new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, and 38-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 31, and 38-41 are indefinite, and the scope of the claims cannot be ascertained.  Claims 31, 38,  and 40 are dependent from claims which have been cancelled.
For examination purposes, the examiner will interpret claims 38 and 40 as being directly dependent from claim 18, instead of claim 37.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, 10-11, 14, 18, 23, 27-28, 31, 38-41 and 45are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e, a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claims 1-4, 6, 10-11, 13-14 and are drawn to a system, and claims 18, 23, 27-28, 30-31, 37-41 are drawn to methods.   
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not complete the eligibility analysis.  Claims drawn only to an abstract idea, a natural phenomenon, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  
The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  
In the instant case, claims 1-4, 6, 10-11, 13-14, 18, 23, 27-28, 30-31, and 37-41 recite(s) mathematical relationships and a method and system for certain methods of organizing human activities, and  which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.   Certain methods of organizing human activities includes fundamental economic practices, like insurance; commercial interactions (i.e. legal obligations, marketing or sales activities or behaviors, and business relations).   Organizing human activity also encompasses managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions.)  The recited method and system are drawn to training and building a model (mathematical relationships) for optimizing a dosing regimen for a medication (e.g. managing personal behavior). 
  In particular, the claims 1 and 18 recite a method and system for:
 process the symptom-score, the associated exercise-time and the historic-dosing- schedule in order to determine patient-model-data, wherein the patient-model-data comprises one or more dose-effect-parameters that have parameter values that represent the PKPD characteristics of a drug therapy for treating or controlling a neurobehavioral disorder;
 alter parameter values of a generic PKPD model based on the symptom-score, the associated exercise-time and the historic-dosing-schedule to reflect a dose-response behavior of the patient by:
 (a) selecting a set of dose-effect-parameters of the patient-model-data and performing a mathematical optimization algorithm for the associated parameter values based on the received symptom-scores, associated exercise-times, and historic-dosage-schedule, in order to determine an optimization-score;
 (b) changing one or more of the parameter values for the dose-effect- parameters and calculating a new optimization-score for the changed dose-effect-parameters
 repeating steps (a) and (b) until the optimization-score reaches a threshold-value or a minimum value, and then providing to the prescription-determination-module the patient-model- data that includes the parameter values for the dose-effect-parameters that are associated with the optimization-score that reached the threshold-value or the minimum value 
This judicial exception is not integrated into a practical application because the claim language does not recite any improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment see MPEP 2106.05(e). 
While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  
As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps amount to insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). 
When determining whether an additional element is insignificant extra-solution activity, the following factors may be considered:
(1) 	Whether the extra-solution limitation is well known. See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017) (the use of a well-known XML tag to form an index was deemed token extra-solution activity). Because this overlaps with the well-understood, routine, conventional consideration, it should not be considered in the Step 2A Prong Two extra-solution activity analysis.
(2) 	Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) (in patents regarding electronic menus, features related to types of ordering were found to be insignificant extra-solution activity). This is considered in Step 2A Prong Two and Step 2B.
(3)	 Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
Examples of activities that the courts have found to be insignificant extra-solution activity include (i) mere data gathering; (ii) selecting a particular data source or type of data to be manipulated and (iii) Insignificant application.  In the instant case, these additional limitations include the steps of receiving data (receive a symptom-score that is associated with a patient whilst they performed an exercise, and an associated exercise-time, wherein the exercise-time is representative of a time that the patient performed the exercise,  receive a historic-dosing-schedule that includes at least one dose-taken-time, wherein the dose-taken-time is representative of a time that the patient took a dose of medicament) and the outputting step (provide an output-signal based on the selected-dosage-parameter)
Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.
Claims 2-4, 6, 10-11,14 and 45 and are dependent from Claim 1 and include(s) all the limitations of claim(s) 1. However, the additional limitations of the claims 2-4, 6, 10-11,14 and 45, fail to recite significantly more than the abstract idea. Therefore, claim(s) 2-4, 6, 10-11,14 and 45 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claims 23, 27-28, 31, and 38-41 are dependent from Claim 18 and include(s) all the limitations of claim(s) 11. However, the additional limitations of the claims 23, 27-28, 31, and 38-41  fail to recite significantly more than the abstract idea. Therefore, claim(s) 23, 27-28, 31, and 38-41 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
It is noted that Applicant has amended the claim language to recite, “in a computer-implemented simulation.”  However, the amendments and the current recitation of computer involvement is not sufficient to overcome the current rejection under 35 USC 101. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)) 
	
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a prescription-determination-module” in claims 1, 11 and 13; and “score-determination-module” in claim 14
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 18, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al (US 20160335412 A1) et al in view of Blight et al (US 20170319562 A1), and in further view of Barbieri et al (US 20190244712 A1).
Claim 1.  Tucker discloses a system comprising: a module, configured to: 
receive patient-model-data, wherein the patient-model-data from the PKPD model builder component; (par.29-Step 1: Entry of a chosen dosage, dosage interval, route of administration, and dosage form (where relevant) for the drug of interest (the primary drug and step 2: Entry of age, sex, weight, race of the patient and relevant genotypes (for enzymes and transporters, receptors), smoking habit (number of cigarettes smoked per day), and relevant biomarker data  )
apply a plurality of different dosage-parameters in computer implemented simulation to the patient-model-data, in order to determine a plurality of dosage-effect-data; (par. 29, Step3 Based on the patient's demographics and relevant information on disease state, the modified Simcyp Simulator.RTM. of the present invention is used to define his or her tissue volumes and blood flows, renal function, and gut characteristics (gastric emptying rate, segmental volumes and transit times, lumen pH and flows etc) with reference to population data embedded within the system; See also Step 4)
apply one or more selection-criteria to the plurality of dosage-effect-data in order to determine one or more of the associated dosage-parameters as selected-dosage-parameters; and  (par. 29, Steps 5-6:  the modified Simulator is used to predict and plot the individual plasma drug concentration-time profile and its confidence limits for the chosen dosage regimen… The modified Simulator is used to link the predicted drug exposure profile to drug response with an appropriate pharmacodynamic model chosen from the suite of such models available in the Simulator)
provide an output-signal based on the selected-dosage-parameters. (par. 29, Steps 7- modified Simcyp Simulator of the present invention calculates and outputs any dosage adjustment necessary to maintain systemic drug exposure within the `therapeutic range` or to reproduce systemic exposure in the absence of the interacting drugs. The precise predicted dosage is approximated for practical purposes according to the range of unit dosages and dosage forms available for the particular drug; Fig. 8-output dosage adjust. ) 
Tucker does not expressly disclose but Blight discloses a system further comprising:  a pkpd model-builder (par. 263- Theoretical modeling, based on a population PK/PD analysis indicated that the probability of a patient being a Timed-Walk Responder could be described by a logistic regression model), configured to: Filing Date:First Named Inventor: WESTIN, Jerkerreceive a symptom-score that is associated with the patient whilst they performed an exercise, and an associated exercise-time, wherein the exercise-time is representative of a time that the patient performed the exercise, receive a historic-dosing-schedule that includes at least one dose-taken-time, wherein the dose-taken-time is representative of a time that the patient took a dose of medicament;(par. 261- MS-F201 and MS-F202 different dose levels of 4-aminopyridine-SR were tested. Study MS-F201 showed no additional improvement in walking speed at doses over 20 mg b.i.d. In Study MS-F202 doses of 10 mg, 15 mg and 20 mg b.i.d. were tested. Small differences between each of the 4-aminopyridine-SR dose levels were seen in the median percent improvement in walking speed (7.5% for 10 mg b.i.d., 9.7% for 15 mg b.i.d. and 6.9% for 20 mg b.i.d.) as well as in the percentages of patients who met the pre-defined response criterion of a mean change from baseline in walking speed of at least 20% (23.5% for 10 mg b.i.d., 26.0% for 15 mg b.i.d. and 15.8% for 20 mg b.i.d) and process the symptom-score, the associated exercise-time and the historic-dosing- schedule in order to determine the patient-model-data for the prescription-determination-module.  (par. 262-264)
	At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Tucker with the teaching of Blight to assess patient improvement in performing a given exercise. One would have been motivated to include this feature to provide a uniform manner of determining a therapeutically effective dosing regimen for patients, while minimizing the risk of potential toxicity.  
	Claim 1 further recites a system configured to and a method to:
 alter parameter values of a generic PKPD model based on the symptom-score, the associated exercise-time and the historic-dosing-schedule to reflect a dose-response behavior of the patient by: 
(a) selecting a set of dose-effect-parameters of the patient-model-data and performing a mathematical optimization algorithm for the associated parameter values based on the received symptom-scores, associated exercise-times, and historic-dosage-schedule, in order to determine an optimization-score; 
 (b) changing one or more of the parameter values for the dose-effect- parameters and calculating a new optimization-score for the changed dose-effect-parameters
repeating steps (a) and (b) until the optimization-score reaches a threshold-value or a minimum value, and then providing to the prescription-determination-module the patient-model- data that includes the parameter values for the dose-effect-parameters that are associated with the optimization-score that reached the threshold-value or the minimum value
Tucker and Blight do not expressly disclose, but  Barbieri teaches a system for and method to:
alter parameter values of a generic PKPD model based on the symptom-score, the associated exercise-time and the historic-dosing-schedule to reflect a dose-response behavior of the patient by (par. 56-57: [simulation of the effects of several drug doses…selection of the dose that provided the optimal performance): 
(a) selecting a set of dose-effect-parameters of the patient-model-data and performing a mathematical optimization algorithm for the associated parameter values based on the received symptom-scores, associated exercise-times, and historic-dosage-schedule, in order to determine an optimization-score; (par. 24: input values, which may be used by the method, may be recently acquired measurements…The input values may additionally include past test results such that the method takes into account a time course of one or several parameters par. 54-56- see input of parameter to generate a reward score; par 108)
 (b) changing one or more of the parameter values for the dose-effect- parameters and calculating a new optimization-score for the changed dose-effect-parameters. .(par. 108, par.110- the suggested dose is in this embodiment obtained in a two-step procedure: First, a simulation of the effect of different ESA doses. Second, a selection of that dose which provided the optimal performance according to the criteria defined in the reward function, e.g., that dose which is associated with the maximum reward score)
repeating steps (a) and (b) until the optimization-score reaches a threshold-value or a minimum value, and then providing to the prescription-determination-module the patient-model- data that includes the parameter values for the dose-effect-parameters that are associated with the optimization-score that reached the threshold-value or the minimum value;  (par. 86-interative process in training and optimizing model; par. 110- the suggested dose is in this embodiment obtained in a two-step procedure: First, a simulation of the effect of different ESA doses. Second, a selection of that dose which provided the optimal performance according to the criteria defined in the reward function, e.g., that dose which is associated with the maximum reward score)
At the time of filing it would have been obvious to one of ordinary skill in the art to modify the system and method of Tucker and  Blight in combination with the teaching of  Barbieri to refine and optimize the dosage model and its recommendations by looking at a number of parameters and their impact on the patient(s).  As suggested by Barbieri, one would have been motivated to include this feature to quickly identify the optimal drug dosage for an individual patient by considering a large number of factors which would be almost impossible for a human being. (par. 6)

Claim 2	Tucker teaches the system of claim 1, wherein the plurality of different dosage-parameters comprises a plurality of different dosage-intervals between discrete doses of a medicament.  (par. 15- The accuracy of the predictions is verified by comparison with actual experimental data on plasma drug concentration-time and response-time profiles . Simcyp Simulator.RTM. has the capability to identify the mix of characteristics that dispose to extremes of risk…)
Claim 3. 	Tucker teaches the system of claim 1 wherein the plurality of different dosage-parameters comprises a plurality of different dosage-amounts for discrete doses of a medicament.  (par. 29, step 1: Entry of a chosen dosage, dosage interval, route of administration, and dosage form (where relevant) for the drug of interest (the primary drug). The name of the drug is matched with the compound libraries within the Simulator to determine if a file for that drug has been established. If so, the next step is initiated)
Claim 4. 	Tucker the system of claim 1 wherein the selection- criterion comprises an area-criterion, which is based on: (i) a length of time that the dosage-effect-data spends outside an acceptable range for the dosage-effect-data, andPreliminary AmendmentPage 4 of 9Application No.: Filing Date:First Named Inventor: WESTIN, Jerker(ii) the extent to which the dosage-effect-data is outside the acceptable range.  (par. 29- invention calculates and outputs any dosage adjustment necessary to maintain systemic drug exposure within the `therapeutic range` or to reproduce systemic exposure in the absence of the interacting drugs…the present invention outputs the individual plasma drug concentration-time profile and its confidence limits predicted for the new dosage regime in relation to the `therapeutic range` or consistent with systemic exposure in the absence of the interacting drugs; -drug concentration profiles provide a plot/curve of concentration of medication over time).

Claim 18. Tucker teaches a method comprising: 
applying a plurality of different dosage-parameters in computer implemented simulation to patient-model-data, in order to determine a plurality of dosage-effect-data, wherein the patient-model-data comprises one or more dose-effect-parameters that represent how a patient is expected to react to a dose of medicament over time; (par.29-Step 1: Entry of a chosen dosage, dosage interval, route of administration, and dosage form (where relevant) for the drug of interest (the primary drug and step 2: Entry of age, sex, weight, race of the patient and relevant genotypes (for enzymes and transporters, receptors), smoking habit (number of cigarettes smoked per day), and relevant biomarker data; (par. 29, Step3 Based on the patient's demographics and relevant information on disease state, the modified Simcyp Simulator.RTM. of the present invention is used to define his or her tissue volumes and blood flows, renal function, and gut characteristics (gastric emptying rate, segmental volumes and transit times, lumen pH and flows etc) with reference to population data embedded within the system; See also Step 4 )
  	applying one or more selection-criteria to the plurality of dosage-effect-data in order to determine one or more of the associated dosage-parameters as selected-dosage-parameters; (par. 29, Steps 5-6:  the modified Simulator is used to predict and plot the individual plasma drug concentration-time profile and its confidence limits for the chosen dosage regimen… The modified Simulator is used to link the predicted drug exposure profile to drug response with an appropriate pharmacodynamic model chosen from the suite of such models available in the Simulator) and 
providing an output-signal based on the selected-dosage-parameters. (par. 29, Steps 7- modified Simcyp Simulator of the present invention calculates and outputs any dosage adjustment necessary to maintain systemic drug exposure within the `therapeutic range` or to reproduce systemic exposure in the absence of the interacting drugs. The precise predicted dosage is approximated for practical purposes according to the range of unit dosages and dosage forms available for the particular drug; Fig. 8-output dosage adjust. ) 
Tucker does not expressly disclose but Blight discloses a system further comprising:  a model-builder (par. 263- Theoretical modeling, based on a population PK/PD analysis indicated that the probability of a patient being a Timed-Walk Responder could be described by a logistic regression model), Filing Date:First Named Inventor: WESTIN, Jerkerreceiving a symptom-score that is associated with the patient whilst they performed an exercise, and an associated exercise-time, wherein the exercise-time is representative of a time that the patient performed the exercise, receiving a historic-dosing-schedule that includes at least one dose-taken-time, wherein the dose-taken-time is representative of a time that the patient took a dose of medicament;(par. 261- MS-F201 and MS-F202 different dose levels of 4-aminopyridine-SR were tested. Study MS-F201 showed no additional improvement in walking speed at doses over 20 mg b.i.d. In Study MS-F202 doses of 10 mg, 15 mg and 20 mg b.i.d. were tested. Small differences between each of the 4-aminopyridine-SR dose levels were seen in the median percent improvement in walking speed (7.5% for 10 mg b.i.d., 9.7% for 15 mg b.i.d. and 6.9% for 20 mg b.i.d.) as well as in the percentages of patients who met the pre-defined response criterion of a mean change from baseline in walking speed of at least 20% (23.5% for 10 mg b.i.d., 26.0% for 15 mg b.i.d. and 15.8% for 20 mg b.i.d) and 
processing the symptom-score, the associated exercise-time and the historic-dosing- schedule in order to determine the patient-model-data for the prescription-determination-module.  (par. 262-264)
	At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Tucker with the teaching of Blight to assess patient improvement in performing a given exercise. One would have been motivated to include this feature to provide a uniform manner of determining a therapeutically effective dosing regimen for patients, while minimizing the risk of potential toxicity.  
Claim 18 further recites a system configured to and a method to:
 alter parameter values of a generic PKPD model based on the symptom-score, the associated exercise-time and the historic-dosing-schedule to reflect a dose-response behavior of the patient by: 
(a) selecting a set of dose-effect-parameters of the patient-model-data and performing a mathematical optimization algorithm for the associated parameter values based on the received symptom-scores, associated exercise-times, and historic-dosage-schedule, in order to determine an optimization-score; 
 (b) changing one or more of the parameter values for the dose-effect- parameters and calculating a new optimization-score for the changed dose-effect-parameters
repeating steps (a) and (b) until the optimization-score reaches a threshold-value or a minimum value, and then providing to the prescription-determination-module the patient-model- data that includes the parameter values for the dose-effect-parameters that are associated with the optimization-score that reached the threshold-value or the minimum value
Tucker and Blight do not expressly disclose, but  Barbieri teaches a system for and method to:
alter parameter values of a generic PKPD model based on the symptom-score, the associated exercise-time and the historic-dosing-schedule to reflect a dose-response behavior of the patient by (par. 56-57: [simulation of the effects of several drug doses…selection of the dose that provided the optimal performance): 
(a) selecting a set of dose-effect-parameters of the patient-model-data and performing a mathematical optimization algorithm for the associated parameter values based on the received symptom-scores, associated exercise-times, and historic-dosage-schedule, in order to determine an optimization-score; (par. 24: input values, which may be used by the method, may be recently acquired measurements…The input values may additionally include past test results such that the method takes into account a time course of one or several parameters par. 54-56- see input of parameter to generate a reward score; par 108)
 (b) changing one or more of the parameter values for the dose-effect- parameters and calculating a new optimization-score for the changed dose-effect-parameters. .(par. 108, par.110- the suggested dose is in this embodiment obtained in a two-step procedure: First, a simulation of the effect of different ESA doses. Second, a selection of that dose which provided the optimal performance according to the criteria defined in the reward function, e.g., that dose which is associated with the maximum reward score)
repeating steps (a) and (b) until the optimization-score reaches a threshold-value or a minimum value, and then providing to the prescription-determination-module the patient-model- data that includes the parameter values for the dose-effect-parameters that are associated with the optimization-score that reached the threshold-value or the minimum value;  (par. 86-interative process in training and optimizing model; par. 110- the suggested dose is in this embodiment obtained in a two-step procedure: First, a simulation of the effect of different ESA doses. Second, a selection of that dose which provided the optimal performance according to the criteria defined in the reward function, e.g., that dose which is associated with the maximum reward score)
At the time of filing it would have been obvious to one of ordinary skill in the art to modify the system and method of Tucker and  Blight in combination with the teaching of  Barbieri to refine and optimize the dosage model and its recommendations by looking at a number of parameters and their impact on the patient(s).  As suggested by Barbieri, one would have been motivated to include this feature to quickly identify the optimal drug dosage for an individual patient by considering a large number of factors which would be almost impossible for a human being. (par. 6)
Claim 38. 	Tucker teaches the method of claim 1, wherein the disease or disorder is characterised by the modulation of musculo-skeletal movement. (par. 14-includes morbid obesity and rheumatoid arthritis).

Claims 6, 10-11, 23, 27-28, and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker, Blight and Barbieri as applied to claims 1, and 18, and in further view of Hermelin (US 20040062802 A1)
Claim 6. 	Tucker, Blight, and Barbieri in combination teach the system of claim 1, as explained in the rejection of claim 1.  Tucker does not expressly disclose that the type of medication used includes levodopa and/or carbidopa; or levodopa/benserazide.  Hermelin teaches a method for determining dosages for a medication wherein the medication includes carbidopa and levodopa.  (par. 109; par. 112) 
 At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system and method of Tucker, Blight and Barbieri in combination with the teaching of Hermelin to include levodopa and carbidopa among the medications.  As suggested by Hermelin, one would have been motivated to include these medications to facilitate adaptation to the specific schedules, cycles and needs of individuals, thereby frequently improving compliance with their therapy, reducing amounts required daily to less than conventionally utilized, and minimizing undesired effects commonly experience (par. 3)
Claim 10.	Tucker, Blight, and Barbieri in combination teach the system of claim 1, as explained in the rejection of claim 1.   Tucker does not expressly disclose, but Hermelin teaches a system/method wherein the patient-model-data comprises one or more dose-effect-parameters that represent how a patient with Parkinson's Disease is expected to react to a dose of levodopa over time.  (par. 109- exemplary central nervous system drugs include … carbidopa and levodopa ; par. 114- the present inventive subject matter, therapeutic agents may be administered to treat … Parkinson's Disease; par. 118- the drug delivery regimen comprises multiple doses of an active therapeutic substance(s) administered during at least one 24 hour period of time to provide effective therapeutic levels of the active therapeutic substance(s) at a site or sites of action in an animal over said period, wherein the active therapeutic substance(s) is administered in uneven doses and over varying time intervals, and wherein the uneven doses and the varying time intervals are selected to optimize levels of the active therapeutic substance(s) at the site or sites of action for maximum efficacy) 
 At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Tucker, Blight and Barbieri in combination with the teaching of Hermelin.  As suggested by Hermelin, one would have been motivated to include these features to treat, cure, prevent, control or alleviate a wide range of conditions and symptoms (par. 114) and  to facilitate adaptation to the specific schedules, cycles and needs of individuals, thereby frequently improving compliance with their therapy, reducing amounts required daily to less than conventionally utilized, and minimizing undesired effects commonly experienced with various medications  (par. 3)

Claim 11	Tucker, Blight, and Barbieri in combination teach the system of claim 1, as explained in the rejection of claim 1.  Tucker does not disclose, but Hermelin teaches wherein the prescription-determination-module is configured to: apply a first-dosage-parameter to the patient-model-data, in order to determine first- dosage-effect-data; apply further-dosage-parameters, that are different to the first-dosage-parameter, to the patient-model-data in order to determine further-dosage-effect-data, until an end-criterion is satisfied (par. 124-variable administrations of therapeutic compounds-therapeutic substances administered over a 24 hour period of time to provide effective therapeutic levels of the respective active therapeutic substances over said period, wherein the ratio of active therapeutic substances to each other for each individual dose will be independently tailored to optimize levels of the active therapeutic substance(s) at the site or sites of action for maximum efficacy.)
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system and method of Tucker, Blight, and Barbieri in combination with the teaching of Hermelin.  As suggested by Hermelin, one would have been motivated to include these medications to facilitate adaptation to the specific schedules, cycles and needs of individuals, thereby frequently improving compliance with their therapy, reducing amounts required daily to less than conventionally utilized, and minimizing undesired effects commonly experience (par. 3)

Claim 23. 	Tucker, Blight, and Barbieri in combination teach the method of claim 18 as explained in the rejection of claim 18.   Tucker does not expressly disclose that the type of medication used includes levodopa and/or carbidopa; or levodopa/benserazide.  Hermelin teaches a method for determining dosages for a medication wherein the medication includes carbidopa and levodopa.  (par. 109; par. 113) 
 At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system and method of Tucker with the teaching of Hermelin to include levodopa and carbidopa among the medications.  As suggested by Hermelin, one would have been motivated to include these features to treat, cure, prevent, control or alleviate a wide range of conditions and symptoms (par. 114) and to facilitate adaptation to the specific schedules, cycles and needs of individuals, thereby frequently improving compliance with their therapy, reducing amounts required daily to less than conventionally utilized, and minimizing undesired effects commonly experienced with various medications  (par. 3)
Claim 27.  	Tucker, Blight, and Barbieri in combination teach the method of claim 18, as explained in the rejection of claim 18.   Tucker does not expressly disclose, but Hermelin teaches a system/method wherein the patient-model-data comprises one or more dose-effect-parameters that represent how a patient with Parkinson's Disease is expected to react to a dose of levodopa over time.  (par. 109- exemplary central nervous system drugs include … carbidopa and levodopa ; par. 114- the present inventive subject matter, therapeutic agents may be administered to treat … Parkinson's Disease; par. 118- the drug delivery regimen comprises multiple doses of an active therapeutic substance(s) administered during at least one 24 hour period of time to provide effective therapeutic levels of the active therapeutic substance(s) at a site or sites of action in an animal over said period, wherein the active therapeutic substance(s) is administered in uneven doses and over varying time intervals, and wherein the uneven doses and the varying time intervals are selected to optimize levels of the active therapeutic substance(s) at the site or sites of action for maximum efficacy) 
 At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system and method of Tucker, Blight, and Barbieri in combination with the teaching of Hermelin.  As suggested by Hermelin, one would have been motivated to include these medications to facilitate adaptation to the specific schedules, cycles and needs of individuals, thereby frequently improving compliance with their therapy, reducing amounts required daily to less than conventionally utilized, and minimizing undesired effects commonly experience (par. 3)
Claim 28. 	Tucker, Blight, and Barbieri in combination teach the method of claim 18, as explained in the rejection of claim 18.  Tucker does not disclose, but Hermelin teaches wherein the prescription-determination-module is configured to: apply a first-dosage-parameter to the patient-model-data, in order to determine first- dosage-effect-data; apply further-dosage-parameters, that are different to the first-dosage-parameter, to the patient-model-data in order to determine further-dosage-effect-data, until an end-criterion is satisfied (par. 124-variable administrations of therapeutic compounds-therapeutic substances administered over a 24 hour period of time to provide effective therapeutic levels of the respective active therapeutic substances over said period, wherein the ratio of active therapeutic substances to each other for each individual dose will be independently tailored to optimize levels of the active therapeutic substance(s) at the site or sites of action for maximum efficacy.)
At the time of filing, it would have been obvious to one of ordinary skill in the art to further modify the method/ system of Tucker, Blight, and Barbieri in combination  with the teaching of Hermelin.  As suggested by Hermelin, one would have been motivated to include these features to treat, cure, prevent, control or alleviate a wide range of conditions and symptoms (par. 114) and to facilitate adaptation to the specific schedules, cycles and needs of individuals, thereby frequently improving compliance with their therapy, reducing amounts required daily to less than conventionally utilized, and minimizing undesired effects commonly experienced with various medications (par. 3).

Claim 39. 	Tucker, Blight, and Barbieri in combination teach the method of claim 38, as explained in the rejection of claim 38.  Tucker does not expressly disclose, but Hermelin teaches a system/method wherein the disease or disorder is selected from primary or idiopathic Parkinsonism, Secondary Parkinsonism, hereditary Parkinsonism, Parkinson plus syndromes, Hallevorden-Spatz Disease, progressive supranuclearophthalmoplegia, striatonigral degeneration, dystonia, spasmodic torticollis, blepharospasm, essential tremor, unspecified tremors, myoclonus, chorea, athetosis, dyskinesia, tardive dyskenisia, tic disorders, Tourette's syndrome, stereotypic movement disorder, paroxysmal nocturnal limb movement, restless leg syndrome, stiff-person syndrome, fasciculation, epilepsy, seizures or ADHD.  (par. 114- Parkinson's Disease, Attention Deficit Disorder. (ADD)) 
At the time of filing, it would have been obvious to one of ordinary skill in the art to further modify the method/ system of Tucker, Blight, and Barbieri in combination  with the teaching of Hermelin.  As suggested by Hermelin, one would have been motivated to include these features to treat, cure, prevent, control or alleviate a wide range of conditions and symptoms (par. 114) and to facilitate adaptation to the specific schedules, cycles and needs of individuals, thereby frequently improving compliance with their therapy, reducing amounts required daily to less than conventionally utilized, and minimizing undesired effects commonly experienced with various medications (par. 3).
Claim 40. 	Tucker, Blight, and Barbieri in combination teach the method of claim 18 as explained in the rejection of claim 18.   Tucker does not expressly disclose that the type of medication used includes levodopa and/or carbidopa or levodopa and/or benzaride; Filing Date:First Named Inventor: WESTIN, Jerkerdopamine agonists selected from aripiprazole, phencyclidine, quinpirole, salvinorin A, apomorphine, bromocriptine, cabergoline, ciladopa, dihydrexidine, dinapsoline, doxanthrine, epicriptine, lisuride, pergolide, piribedil, pramipexole, propylnorapomorphine, quinagolide, ropinirole, rotigotine, roxindole, sumanirole, fenoldopam, amphetamine, dextroamphetamine, bupropion, lisdexamfetamine, methylphenidate or dexmethylphenidate; MOA-B inhibitors selected from isocarboxazid, nialamide, phenelzine, hydracarbazine, tranylcypromine, bifemelane, moclobemide, pirlindole, toloxatone, rasagiline or selegiline; anti-epileptic and anticonvulsant selected from acetazolamide, carbamazepine, clobazam, clonazepam, eslicarbazepine acetate, ethosuximide, gabapentin, lacosamide, lamotrigine, levetiracetam, nitrazepam, oxcarbazepine, perampanel, piracetam, phenobarbital, phenytoin, pregabalin, primidone, retigabine, rufinamide, sodium valproate, stiripentol, tiagabine, topiramate, vigabatrin, zonisamide; ADHD treatments selected from methylphenidate, dexamfetamine, lisdexamfetamine, atomoxetine or guanfacine; and beta blockers selected from atenolol, bisoprolol, carvedilol, metoprolol, nebivolol, propranolol.  
	Hermelin teaches a method for determining dosages for a medication wherein the medication includes at least one of the recited medications.  (par. 109; par. 113)  At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system and method of Tucker, Blight and Barbieri in combination with the teaching of Hermelin to include levodopa and carbidopa among the medications.  As suggested by Hermelin, one would have been motivated to include these features to treat, cure, prevent, control or alleviate a wide range of conditions and symptoms (par. 114) and to facilitate adaptation to the specific schedules, cycles and needs of individuals, thereby frequently improving compliance with their therapy, reducing amounts required daily to less than conventionally utilized, and minimizing undesired effects commonly experienced with various medications (par. 3)
Claim 41.	 Tucker, Blight, and Barbieri in combination do not expressly disclose, but Hermelin teaches a system/method wherein the medicament comprises levodopa and/or carbidopa and the disease or disorder is selected from primary or idiopathic Parkinsonism, Secondary Parkinsonism, hereditary Parkinsonism, Parkinson plus syndromes. (par. 109- exemplary central nervous system drugs include … carbidopa and levodopa ; par. 114- the present inventive subject matter, therapeutic agents may be administered to treat … Parkinson's Disease). 
	At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system and method of Tucker, Blight and Barbieri in combination with the teaching of Hermelin.  As suggested by Hermelin, one would have been motivated to include these features to treat, cure, prevent, control or alleviate a wide range of conditions and symptoms (par. 114) and to facilitate adaptation to the specific schedules, cycles and needs of individuals, thereby frequently improving compliance with their therapy, reducing amounts required daily to less than conventionally utilized, and minimizing undesired effects commonly experienced with various medications.  (par. 3)

Claim 14 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker, Blight and Barbieri as applied to claims 1 and 18,  and in further view of  Bunn et al (US 20170035330 A1)
Claim 14. 	Tucker, Blight and Barbieri in combination teach the system of claim 1  as explained in the rejection of claim 1.  Tucker, Blight and Barbieri in combination do not disclose, but Bunn teaches a system including a scoring module which receives sensed motion signals and processes the sensed motion signals to assess the patient’s score. (i.e. “wherein the system further comprises: a score-determination-module, configured to: receive sensed-motion-signals that are representative of the patient's movement whilst they are performing the exercise; and process the sensed-motion-signals in order to determine the symptom-score for the model-builder.:  See par.9 the present invention provides a system, the Mobility Assessment Tool (MAT), for assessing the mobility of a subject, said system comprising: two or more motion sensors to observe movement of a subject performing 8 simple movements and to generate and record a 3-D video digital data stream representative of such movements;  par. 11- Assessment results provide both gross overall mobility scores and detailed results of the subject's performance of test movements; par. 31- The expert system observes the actual movement (206) indicated by the dotted line and administers active logic engine algorithms to the sensor data to determine the wandering and stumbling as being a limited level of compliance to the kinesiology standards for that movement.)
	At the time of applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system of Tucker, Blight and Barbieri in combination with the teaching of Bunn to receive sensed-motion-signals that are representative of the patient's movement whilst they are performing the exercise; and process the sensed-motion-signals in order to determine the symptom-score for the model-builder.  One would have been motivated to include these features to provide an objective, reproducible and reliable assessment in keeping with kinesiology standards of measurement of the mobility of a patient, and to provide the critical information the practitioner needs for diagnosis of the subject's condition, injury, illness, or affliction and the treatments that may be needed. (Bunn: par. 12)
Claim 31. 	Tucker, Blight and Barbieri in combination teach the method of claim 18, as explained in the rejection of claim 18.  Tucker, Blight and Barbieri in combination do not disclose, but Bunn teaches a method including receiving sensed motion signals and processing the sensed motion signals to assess the patient’s score. (i.e. “processing sensed-motion-signals in order to determine the symptom-score for the model- builder, wherein: the sensed-motion-signals are representative of the patient's movement whilst they are performing the exercise”-  See par.9 the present invention provides a system, the Mobility Assessment Tool (MAT), for assessing the mobility of a subject, said system comprising: two or more motion sensors to observe movement of a subject performing 8 simple movements and to generate and record a 3-D video digital data stream representative of such movements;  par. 11- Assessment results provide both gross overall mobility scores and detailed results of the subject's performance of test movements; par. 31- The expert system observes the actual movement (206) indicated by the dotted line and administers active logic engine algorithms to the sensor data to determine the wandering and stumbling as being a limited level of compliance to the kinesiology standards for that movement.)
	At the time of applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system of Tucker, Blight and Barbieri in combination with the teaching of Bunn to receive sensed-motion-signals that are representative of the patient's movement whilst they are performing the exercise; and process the sensed-motion-signals in order to determine the symptom-score for the model-builder.  One would have been motivated to include these features to provide an objective, reproducible and reliable assessment in keeping with kinesiology standards of measurement of the mobility of a patient, and to provide the critical information the practitioner needs for diagnosis of the subject's condition, injury, illness, or affliction and the treatments that may be needed. (Bunn: par. 12)
  

Response to Arguments
Applicant's arguments filed 3/4/22 have been fully considered but they are not persuasive. 
(A)	Applicant argues that the claims are patent eligible, and should not be rejected under 35 USC 101.  Applicant argues that the claims do not recite an abstract idea.
In response, the claims recite certain methods of organizing human activities.  The recited method and system are drawn to optimizing a dosing regimen for a medication (e.g. managing personal behavior).  Moreover, the analysis steps can be performed inside the mind of a human, and therefore also recite mental steps/ processes. 
Moreover, contrary to applicant’s assertion, the judicial exception is not integrated into a practical application because the claim language does not recite any improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment see MPEP 2106.05(e). 
While applicant argues that the invention provides a technical solution to a technical problem, this technical solution is not represented or reflected in the current claim language.  It is noted that Applicant has  substantially amended the claim language.   However, the amendments are not sufficient to overcome the current rejection under 35 USC 101.
 Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)) 
(B)	Applicant argues that new claim features overcome the rejection of the claims.  
	In response,  the Examiner has applied new grounds of rejection for applicant’s consideration to address the claims as amended.  
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626